Citation Nr: 0638127	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  98-03 780A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1957 to 
March 1969.  

This matter first came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO rating decision that 
granted service connection for PTSD and assigned an initial 
rating of 30 percent disabling, effective on March 18, 1998.  

During the pendancy of this appeal, the RO increased the 
initial rating to 50 percent by a rating decision in March 
2000, and to 70 percent by a rating decision in August 2002.  

Inasmuch as a rating higher than 70 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claim for higher rating for PTSD, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The veteran testified before the RO's Hearing Officer in 
regard to the evaluation of his PTSD in December 2001.  A 
transcript of that hearing is of record.  

In December 2005, the Board issued a decision denying the 
benefit claimed on appeal.  The same Board action remanded 
seven other issues to the RO, via the Appeals Management 
Center AMC), for issue of a Statement of the Case (SOC) on 
each issue.  See Manilincon v. West, 12 Vet. App. 238 (1999), 
and those seven issues are accordingly not currently before 
the Board.  

The appellant subsequently appealed the December 2005 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2006 Order, the Court granted a 
Joint Motion filed by representatives of both parties, 
vacating the Board's December 2005 denial and remanding the 
matter on appeal to the Board for compliance with the 
instructions in the Joint Motion.  

For the reasons expressed hereinbelow, the matter on appeal 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.  



REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002). To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

VCAA and its implementing regulations define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In this case, the Court noted that the veteran's last VA 
psychiatric examination may be too old to accurately reflect 
the veteran's current level of disability (the Court cited an 
examination in June 1999; the file includes a VA examination 
in July 2001 but no examination thereafter).  

The Board also notes that the most recent VA treatment notes 
date from May 2002, so the file does not necessarily reflect 
the current severity of the veteran's disability.   

Accordingly, the RO should arrange for the appellant to 
undergo VA examination(s) by a psychiatrist at an appropriate 
VA medical facility in order to obtain a definitive medical 
opinion as to the current severity of the veteran's service-
connected PTSD.  

The RO should also pursue VA and non-VA psychiatric treatment 
records, if any, since May 2002.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated in the Court's order, the RO should also give the 
veteran opportunity to present any additional information 
and/or evidence pertinent to the claim on appeal that is not 
already of record.  

The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
evaluation of the veteran's PTSD.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be scheduled for 
VA examination by a psychiatrist at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations 
and findings should be reported in 
detail.  

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's PTSD.  The 
examiner's findings must be stated in 
terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
initial rating higher than 70 percent for 
his service-connected PTSD in light of 
all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action unless otherwise notified, 
but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


